
	
		II
		112th CONGRESS
		1st Session
		S. 1514
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2011
			Mr. Tester (for himself,
			 Mr. Baucus, Mr.
			 Akaka, and Mr. Inouye)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To authorize the President to award a gold medal on
		  behalf of the Congress to Elouise Pepion Cobell, in recognition of her
		  outstanding and enduring contributions to American Indians, Alaska Natives, and
		  the Nation through her tireless pursuit of justice.
	
	
		1.FindingsThe Congress finds the following:
			(1)Elouise Pepion
			 Cobell was born on the Blackfeet Reservation on November 5, 1945, with the
			 Indian name Little Bird Woman.
			(2)Elouise Cobell is
			 a citizen of the Blackfeet Nation and the great-granddaughter of Mountain
			 Chief, a legendary Indian leader.
			(3)In 1996, Elouise
			 Cobell filed an historic lawsuit against the Federal Government, seeking
			 justice for the Government’s failure to account for billions of dollars
			 received in trust by the United States for the benefit of 500,000 individual
			 Indians.
			(4)Throughout the
			 prosecution of the suit that bears her name, Elouise Cobell led the charge
			 against governmental malfeasance, and displayed unyielding resilience in her
			 pursuit of justice for this Nation’s most vulnerable population.
			(5)After a more than
			 15-year, tenacious fight with the Government, Elouise Cobell agreed to settle
			 the lawsuit in December 2009 for $3,400,000,000, making it the largest
			 settlement with the Government in American History.
			(6)Education of
			 young people has long been a priority for Elouise Cobell. To provide
			 educational opportunities for Indian children, Elouise Cobell created, as part
			 of the lawsuit settlement, a scholarship fund that will help Indian youth to
			 access higher education, academic as well as vocational.
			(7)Elouise Cobell is
			 the recipient of many awards and honors. In 1997, she received a Genius
			 Grant from the John D. and Catherine T. MacArthur Foundation’s Fellows
			 program, a portion of which was used to fund her lawsuit. Elouise Cobell
			 received the 2002 International Women’s Forum award for Women Who Make a
			 Difference in Mexico City. In 2004, the National Center for American
			 Indian Enterprise Development presented her with the Jay Silverheels
			 Achievement Award. A year later, she received a Cultural Freedom Fellowship
			 from the Lannan Foundation, an award that cited her persistence in bringing to
			 light the more than a century of Government malfeasance and
			 dishonesty in the Government’s mismanagement of the Individual Indian
			 Trust. In 2007, she received an AARP Impact Award, and in 2011 Elouise Cobell
			 was named Montana Citizen of the Year by the Montana Trial
			 Lawyers Association. She has received honorary degrees from Montana State
			 University, Rollins College, and Dartmouth College.
			(8)Elouise Cobell is
			 a respected leader in Indian Country for civic and economic development. For 13
			 years, she served her own tribal community as treasurer for the Blackfeet
			 Nation, and has served on a number of Native American organizational boards,
			 including the board of trustees for the National Museum of the American Indian.
			 Her contributions to economic development in Indian Country are substantial,
			 not the least of which is her role in the establishment and management of the
			 Native American Bank.
			(9)As a Montanan,
			 Elouise Cobell has stayed invested in issues affecting the Montana community by
			 serving as a trustee for the Nature Conservancy of Montana, while also working
			 her own ranch that produces cattle and crops.
			(10)Elouise Cobell
			 has changed immeasurably the lives of individual Indians and women in the
			 United States, North America, and around the world through her advocacy efforts
			 to obtain justice for the often overlooked population of indigenous
			 peoples.
			(11)Elouise Cobell’s
			 life and work has shined light on the barriers confronted by individual Indians
			 in the United States, and her actions not only raise the national awareness of
			 these issues, they resolve them.
			(12)Elouise Cobell
			 is an inspiration to women, individual American Indians and Alaska Natives, and
			 advocates who seek to give voice to the voiceless and most vulnerable across
			 the globe.
			2.Congressional
			 gold medal
			(a)Presentation
			 authorizedThe President is authorized to present, on behalf of
			 the Congress, a gold medal of appropriate design to Elouise Pepion Cobell in
			 recognition of her outstanding and enduring contributions to the welfare of
			 individual Indians in the United States and her inspiration to indigenous
			 peoples across the globe.
			(b)Design and
			 strikingFor the purpose of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (in this Act referred to as the
			 Secretary) shall strike a gold medal with suitable emblems,
			 devices, and inscriptions, to be determined by the Secretary.
			3.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 2 under such regulations as the Secretary may prescribe, and at a price
			 sufficient to cover the cost thereof, including labor, materials, dies, use of
			 machinery, overhead expenses, and the cost of the gold medal.
		4.National
			 medalsThe medals struck
			 pursuant to this Act are national medals for purposes of chapter 51 of title
			 31, United States Code.
		5.Authorization of
			 appropriations; proceeds of sale
			(a)Authorization
			 of appropriationsThere is authorized to be charged against the
			 Numismatic Public Enterprise Fund an amount not to exceed $30,000 to pay for
			 the cost of the medal authorized by this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 under section 3 shall be deposited in the Numismatic Public Enterprise
			 Fund.
			
